         Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 1 of 57. PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

NICOLE LIMBERIOS,                                      : Civil Action No. 3:20-cv-

       Plaintiff,                                      :
                                                         COMPLAINT AND JURY DEMAND
v.                                                     : (Tag-Along Action)

MONSANTO COMPANY, INC.                                 :

        Defendant.                                     :

                                                       :

        Plaintiff, Nicole Limberios, by and through her undersigned attorney, hereby brings this

Complaint for damages against Defendant Monsanto Company, Inc. and alleges the following:

                                            INTRODUCTION

        1.       In 1970, Defendant Monsanto Company, Inc. (“Monsanto”) discovered the

herbicidal properties of glyphosate and began marketing it in products in 1974 under the brand

name Roundup®. Roundup® is a non-selective herbicide used to kill weeds that commonly

compete with the growing of crops. In addition to the active ingredient glyphosate, Roundup®

contains the surfactant polyoxyethylene tallow amine (”POEA”) and/or adjuvants and other so-

called “inert” ingredients. In 2001, glyphosate was the most used pesticide active ingredient in

American agriculture with 85-90 millions pounds used annually. That number grew to 185

million pounds in 2007.1 As of 2013, glyphosate was the world’s most widely used herbicide.




1
 Grube, Arthur, et al., U.S. EPA, Pesticides Industry Sales and Usage, 2006 and 2007 Market Estimates 12 (2011)
available at https://www.epa.gov/sites/production/files/2015-10/.../market_estimates2007.pdf.
        Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 2 of 57. PageID #: 2




        2.       Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri, and incorporated in Delaware. It is the world’s leading producer of glyphosate.

As of 2009, Monsanto was the world’s leading producer of seeds, accounting for 27% of the

world seed market. 2 The majority of these seeds are of the Roundup Ready® brand. The stated

advantage of Roundup Ready® crops is that they substantially improve a farmer’s ability to

control weeds, because glyphosate can be sprayed in the fields during the growing season

without harming the crops. In 2010, an estimated 70% of corn and cotton and 90% of soybean

fields in the U.S. were Roundup Ready®. 3

        3.       Monsanto’s glyphosate products are registered in 130 countries and approved for

use on over 100 different crops. 4 They are ubiquitous in the environment. Numerous studies

confirm that glyphosate is found in rivers, streams and groundwater in agricultural areas where

Roundup® is used.5 Glyphosate has been found in food, 6 in the urine of agricultural workers, 7

and even in the urine of urban dwellers who were not in direct contract with glyphosate. 8

        4.       In March of 2015, the International Agency for Research on Cancer (“IARC”), an

agency of the World Health Organization (“WHO”), evaluated several herbicides, including



2
  ETC Group, Who will Control the Green Economy? 22 (2011), available at
http://www.etcgroup.org/files/publication/pdf_file/ETC_wwctge_4web_Dec2011.pdf.
3
  Neuman, William & Andrew Pollock, Farmers Cope with Roundup-Resistant Weeds, N.Y. Times, May 3, 2010.
4
  Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicides (June 2005), available at
https://monsanto.com/app/uploads/2017/06/back_history.pdf.
5
  See U.S. Geological Survey, USGS Technical Announcement: Widely used Herbicide Commonly found in Rain and
Streams in the Mississippi River Basin (2011), available at
http://archive.usgs.gov/archive/sites/www.usgs.gov/newsroom/article/asp=ID=2909.html; see also National
Pesticide Information Center, Glyphosate Fact Sheet, available at http://npc.orst.edu/factsheets/glyphogen.pdf.
6
  Bohn, Thomas, et al., Compositional Differences in Soybeans on the Market: Glyphosate Accumulates in Roundup
Ready GM Soybeans, 153 FOOD CHEMISTRY 207 (2013), available at
https://www.sciencedirect.com/science/article/pii/S0308814613019201.
7
  Acquavella, John F. et al., Glyphosate Biomonitoring for Farmers and Their Families: Results from the Farm
Family Exposure Study, 112(3) ENVTL. HEALTH PERSPECTIVES 321 (2004), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1241861/.
8
  Brändli, Dirk & Sandra Reinacher, Herbicides found in Human Urine, 1 ITHAKA JOUNRAL 270 (2012),
available at www.ithaka-journal.net/druckversionen/e052012-herbicides-urine.pdf.

                                                       2
           Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 3 of 57. PageID #: 3




glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in several

countries, and it traces the health implications from exposure to glyphosate since 2001.

           5.       On July 29, 2015, IARC issued a formal monograph relating to glyphosate. In

that monograph, the IARC working group provides a thorough review of the studies and data

relating to glyphosate exposure in humans.

           6.       The IARC working group classified glyphosate as a Group 2A herbicide, which

means that it is probably carcinogenic to humans. The IARC working group concluded that the

cancers most associated with glyphosate exposure were non-Hodgkin’s lymphoma (“NHL”) and

other haematopoietic cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia,

B-cell lymphoma, and multiple myeloma. 9

           7.       The IARC evaluation is significant because it confirmed what has been believed

for years: that glyphosate is toxic to humans.

           8.       Nevertheless, Monsanto, since it began selling Roundup®, has represented

glyphosate as safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed

and continues to proclaim to the world, and particularly to United States consumers, that

glyphosate-based herbicides, including Roundup®, create no unreasonable risks to human health

or to the environment.

                                       JURISDICTION AND VENUE

           9.       Federal diversity in this Court is proper pursuant to 28 U.S.C. 1332 because

Plaintiff is a citizen of Ohio, a different state that that of Defendant’s place of incorporation

(Delaware) and Defendant’s headquarters (Missouri), and the aggregate amount in controversy

exceeds $75,000, exclusive of interest and costs.



9
    See Guyton et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon & Glyphosate, supra.

                                                          3
        Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 4 of 57. PageID #: 4




        10.     This Court has personal jurisdiction over Monsanto because Monsanto transacts

business in Ohio and is a corporation doing business within Ohio. Monsanto knows or should

have known that its Roundup® products are and were sold throughout the state of Ohio, and,

more specifically, caused Roundup® to be sold to Plaintiff in Ohio.

        11.     In addition, Monsanto maintains sufficient contacts with the state of Ohio such

that this Court’s exercise of personal jurisdiction over it does not offend traditional notions of

fair play and substantial justice.

        12.     Venue is proper within this District because the events giving rise to this action

happened in or are closely related to this District.

        13.     Currently an action is pending before Judge Vince Chhabria, In Re Roundup

Products Liability Litigation, MDL No. 2741, N.D. Cal. Case No. 16-md-02741-VC. MDL No.

2741 contains similar factual issues rendering Plaintiff’s claims appropriate for Tag-Along

treatment under Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation and 28 U.S.C. Section 1407.

                                             PARTIES

        14.     Plaintiff Nicole Limberios is a natural person, citizen of the state of Ohio, and

resident of Castalia, Erie County, Ohio.

        15.     Ms. Limberios was exposed to Roundup® in or around Erie County, Ohio from

approximately 1990 to 2014. She was diagnosed with Follicular Non-Hodgkin’s lymphoma in

2017.

        16.     Defendant Monsanto Company is a corporation created under the laws of the state

of Delaware with its headquarters and principal place of business in St. Louis, Missouri.




                                                  4
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 5 of 57. PageID #: 5




                                             FACTS

       17.     At all times relevant to this complaint, Monsanto was the entity that discovered

the herbicidal properties of glyphosate and the manufacturer of Roundup®, which contains the

active ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert”

ingredients. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.

       18.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions, and fruit, where is interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, it cannot be completely removed by washing or peeling procedure or

by milling, baking or brewing grains.

       19.     For nearly 40 years, farms across the world have used Roundup® without

knowing of the dangers its use poses. This occurred because Monsanto introduced Roundup®

and touted glyphosate as a technological breakthrough.        Glyphosate was said to have the

propensity to kill almost every week without causing harm either to people or to the

environment. Of course, history has shown those claims not to be true. According to WHO, the

main ingredient of Roundup® - glyphosate – is a probable cause of cancer. Those most at risk

are farm workers and other individuals with workplace exposure to Roundup®, such as garden

center workers, nursery workers, and landscapers. Monsanto assured the public that Roundup®

was harmless. To prove this assertion, Monsanto supported data that was false and attacked

studies that revealed any dangers of Roundup®.




                                                 5
         Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 6 of 57. PageID #: 6




                   The Discovery of Glyphosate and Development of Roundup®

        20.       The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced into the market in the

1970s under the brand name Roundup®. 10 Monsanto marketed Roundup® as a safe general

purpose herbicide for widespread commercial and consumer use throughout the 1970s and to the

present day. 11

        21.       In addition to the active ingredient glyphosate, Roundup® formulations also

contain adjuvants and other chemicals such as the surfactant POEA, which are considered “inert”

and therefore protected as trade secrets in manufacturing. Growing evidence suggests that these

adjuvants and additional components of Roundup® formulations are not inert and are toxic.

                            Registration of Herbicides under Federal Law

        22.       The manufacture, formulation, and distribution of herbicides, such as Roundup®,

are regulated by the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.

136, et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA”) prior to distribution, sale, or use, except as described by FIFRA. 7 U.S.C.

136a(a).

        23.       Because pesticides are to some degree, toxic to plants, animals, and humans, the

EPA requires as part of the registration process, among other things, a variety of tests to evaluate

the potential for exposure to pesticides, toxicity to people and other potential non-target

organisms, and other adverse effects on the environment. Registration by the EPA, however, is

not an assurance or finding of safety. The determination the EPA must make in registering or re-

10
  Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicides (June 2005), supra.
11
   See Monsanto, Crop Protection, https://monsanto.com/products/safety-information/crop-protection-safety/ (last
visited 01/03/2019) (“the data support a conclusion that glyphosate exhibits low toxicity, is not a carcinogen, does
not accumulate in the food chain, and all approved uses are safe for humans and the environment”). (Emphasis
added.)

                                                         6
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 7 of 57. PageID #: 7




registering a product is not that the product is safe, but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. 135a(c)(5)(D).

       24.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social and

environmental costs and benefits of the use of any pesticide.” 7 U.C.S. 136 (bb). FIFRA

therefore requires the EPA to make a risk/benefit analysis in determining whether a registration

should be granted or a pesticide be allowed to continue to be sold in commerce.

       25.     The EPA and the state of Ohio registered Roundup® for distribution, sale, and

manufacture in the United States and the state of Ohio.

       26.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conduct the health and safety testing of pesticide products. The EPA has protocols governing the

conduct of tests required for registration and the laboratory practices that much be followed in

conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not require, not is it able, however, to perform the

product tests that are required of the manufacturer.

       27.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a congressionally mandated process called “re-registration.” 7 U.S.C. 136a-1.

To re-evaluate these pesticides, the EPA is demanding the completion of additional tests and the

submission of data for the EPA’s recent review and evaluation.




                                                 7
        Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 8 of 57. PageID #: 8




        28.     In the case of glyphosate and therefore Roundup®, the EPA had planned to

release its preliminary risk assessment in relation to the re-registration process by July 2015.

The EPA completed review of glyphosate in early 2015, but delayed its relating of the risk

assessment pending further review given the WHO’s health-related findings.

     Scientific Fraud underlying the Marketing and Sale of Glyphosate and Roundup®

        29.     Based on early studies showing that glyphosate could cause cancer in laboratory

animals, the EPS originally classified glyphosate as possibly carcinogenic to humans (Group C)

in 1985. As a result of pressure from Monsanto, including contrary studies Monsanto provided

to the EPS, the EPA changed that classification to evidence of non-carcinogenicity in humans

(Group E) in 2011. With this classification, however, the EPA clarified that the classification did

not mean that this pesticide does not have the propensity to cause cancer: “It should be

emphasize, however, that the designation of an agent in Group E is based on the available

evidence at the time of the evaluation and should not be interpreted as a definitive conclusion

that the agent will not be a carcinogen under any circumstances.” 12

        30.     On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

        31.     In the first instance of fraud, Monsanto hired Industrial Bio-Test Laboratories

(“IBT”) to perform and evaluate pesticide toxicology studies relating to Roundup® when

Monsanto sought its initial registration of Roundup® by the EPA. 13 This lab performed thirty

tests on glyphosate and on products containing glyphosate, including nine of the fifteen residue

studies needed to register Roundup®.


12
   U.S. Environmental Protection Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate 1 (1991),
available at https://archive.epa.gov/pesticides/chemicalsearch/chemical/foia/web/.../103601.htm.
13
   Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories (June 2005), available at
https://monsanto.com/app/uploads/2017/06/ibt_craven_bkg.pdf.

                                                    8
         Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 9 of 57. PageID #: 9




        32.      In 1976, the U.S. Food and Drug Administration (“FDA”) performed an

inspection of IBT that revealed discrepancies between the raw data and the final report relating

to the toxicological impact of glyphosate. The EPA subsequently audited IBT and discovered

that the toxicology studies conducted for the Roundup® herbicide also to be invalid. 14 An EPA

reviewer stated, after finding “routine falsification of data” at IBT, that it was “hard to believe

the scientific integrity of the studies when they said they took specimens of the uterus from male

rabbits.” 15

        33.      Three top executives of IBT were convicted of fraud in 1983.

        34.      In the second incident of data falsification, Monsanto hired Craven Laboratories

in 1991 to perform pesticide and herbicide studies, including Roundup®. In that same year, the

owner of Craven Laboratories and three of its employees were indicted and later convicted, of

fraudulent laboratory practices in the testing of pesticides and herbicides. 16

        35.      Despite the falsity of the tests that underlie its registration, within a few years of

its launch, Monsanto was marking Roundup® in 115 counties.

           The Importance of Roundup® to Monsanto’s Market Dominance Profits

        36.      The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

agricultural division was outperforming its chemical division’s operating income, and the gap

increased yearly. But with its patent for glyphosate expiring in the United States in year 2000,




14
   U.S. Environmental Protection Agency, Summary of IBT Review Program Office of Pesticide Programs (1983)
available at https://nepis.epa.gov/Exe/ZyPURL.cgi?Dockey=91014ULV.TXT.
15
   Robin, Marie-Monique, The World According to Monsanto: Pollution, Corruption and the Control of the World’s
Food Supply (2011) (citing U.S. Environmental Protection Agency, Data Validation, Memo from K. Locke,
Toxicology Branch, to R. Taylor, Registration Branch. Washington, D.C. (Aug. 9, 1978)).
16
   Monsanto, Backgrounder, Testing Fraud: IBT and Craven Laboratories, supra.

                                                      9
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 10 of 57. PageID #: 10




Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

        37.     In response, Monsanto began the development and sale of genetically engineered

Roundup Ready® seeds in 1996. As Roundup Ready® crops are resistant to glyphosate, farmers

can spray Roundup® onto their fields during the growing season without harming the crops.

This allowed Monsanto to expand its market for Roundup® even further. By 2000, Monsanto’s

biotechnology seeds were planted on more than 80 million acres worldwide and nearly 70% of

American soybeans were planted from Roundup Ready® seeds. Monsanto’s dominant market

share of the glyphosate/Roundup® market was secured through a marketing strategy that

combined Monsanto’s proprietary Roundup Ready® seeds with continued sales of Roundup®.

        38.     By increasing production, decreasing prices, and coupling Roundup Ready®

seeds, Roundup® became Monsanto’s most profitable product. By 2000, Roundup® accounted

for almost $2.8 billion in sales, outselling other herbicides by a 5:1 margin, and comprising

almost one-half of all of Monsanto’s revenue. 17 More of glyphosate is still sold today than any

other herbicide in the world.

     Monsanto has Known for Decades that It Falsely Advertises the Safety of Roundup®

        39.     In 1996, the New York Attorney General (“N.Y.A.G.”) filed litigation against

Monsanto based on its false and misleading advertising of Roundup® products. The lawsuit

challenged Monsanto’s general representations that its glyphosate-based herbicides what were

sprayed onto vegetation, including Roundup®, were “safer than table salt” and “practically non-

toxic” to mammals, birds and fish. Among the representations that the N.Y.A.G. alleged were




17
  Barboza, David, The Power of Roundup: A Weed Killer is a Block for Monsanto to Build On, N.Y. Times, Aug. 2,
2001.

                                                     10
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 11 of 57. PageID #: 11




deceptive and misleading as to the human and environmental safety of glyphosate and/or

Roundup® were the following:

                     a. “Remember that environmentally friendly Roundup herbicide is
                        biodegradable. It won’t build up in the soil so you can use
                        Roundup with confident along customer’s driveways, sidewalks,
                        and fences.”
                     b. “And remember that Roundup is biodegradable and won’t buildup
                        in the soil. That will give you the environmental confidence you
                        need to use Roundup everywhere you’ve got a weed, brush,
                        edging, or trimming problem.”
                     c. “Roundup biodegrades into naturally occurring elements.”
                        “Remember that versatile Roundup herbicide stays were you put it.
                        That means there’s no washing or leaching to harm customers’
                        shrubs or other desirable vegetation.”
                     d. “This non-residual herbicide will not wash or leach into the soil.
                        It…stays where you apply it.”
                     e. “You can apply Roundup with ‘confidence because it will stay
                        where you put it.’ It binds tightly to soil particles, preventing
                        leaching. Then, soon after application, soil microorganisms
                        biodegrade Roundup into natural products.” Glyphosate is less
                        toxic to rats than table salt following acute oral ingestion.”
                     f. “Glyphosate’s safety margin is much greater than required. It has
                        over a 1,000-fold safety margin in food and over a 700-fold safety
                        margin for workers’ who manufacture or use it.”
                     g. “You can feel good about using herbicides by Monsanto. They
                        carry a toxicity category rating of ‘practically non-toxic’ as it
                        pertains to mammals, birds, and fish.”
                     h. “Roundup can be used where kids and pets will play and breaks
                        down into natural material.”
                     i. “This ad depicts a person with his head in the ground and a pet dog
                        in an area which has been treated with Roundup®.” 18

        40.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with the N.Y.A.G., in which Monsanto agreed, among other items, “to cease and desist from

publishing or broadcasting any advertising [in New York] that represent, directly or by

implication” that:

                     a. Its pesticides containing glyphosate or any component of such
                        products are safe, non-toxic, harmless or free from risk.

18
  Attorney General of the state of New York, in the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15) (Nov. 1996).

                                                     11
          Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 12 of 57. PageID #: 12




                        b. Its pesticides containing glyphosate or any component of such
                           products manufactured, formulated or distributed by Monsanto are
                           biodegradable.
                        c. Its pesticides containing glyphosate or any component of such
                           products stay were they are applied under all circumstances and
                           will not move through the environment by any means.
                        d. Its pesticides containing glyphosate or any component of such
                           products are “good” for the environment or are “known for their
                           environmental characteristics.”
                        e. Its pesticides containing glyphosate or any component of such
                           products are safer or less toxic than common consumer products
                           other than herbicides.
                        f. Its pesticides containing glyphosate or any component of such
                           products might be classified as “practically non-toxic.”

           41.     Upon information and belief, Monsanto did not alter its advertising in the same

manner in any other state, including Ohio.

            42.    In 2009, France’s highest court ruled that Monsanto had not told the truth about

 the safety of Roundup®. The French high court affirmed an earlier judgment that Monsanto

 had falsely advertised its herbicide Roundup® as “biodegradable” and that it “left the soil

 clean.” 19

                              Classification and Assessments of Glyphosate

            43.    The IARC process for the classification of glyphosate followed IARC's

 stringent procedures for the evaluation of a chemical agent. Over time, the IARC

 Monograph program has reviewed 980 agents. Of those reviewed, it has determined that

 116 agents to be Group I (Known Human Carcinogens); 73 agents to be Group 2A

 (Probable Human Carcinogens); 287 agents to be Group 2B (Possible Human Carcinogens);

 503 agents to be Group 3 (Not Classified); and 1 agent to be Probably Not Carcinogenic.

            44.    The established procedure for IARC Monograph evaluations is described in the


19
     Monsanto Guilty in “False Ad” Row, BBC, Oct. 15, 2009, available at news.bbc.co.uk/2/hi/europe/8308903.stm.



                                                        12
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 13 of 57. PageID #: 13




 IARC Programme’s Preamble. 20 Evaluations are performed by panels of international

 experts, selected on the basis of their expertise and the absence of actual or apparent

 conflicts of interest.

        45.     One year before the Monograph meeting, the meeting is announced and there

 is a call both for data and for experts. Eight months before the Monograph meeting, the

 Working Group membership is selected and the sections of the Monograph are developed

 by the Working Group members. One month prior to the Monograph meeting, the call for

 data is closed and the various draft sections are distributed among Working Group

 members for review and comment. Finally, at the Monograph meeting, the Working Group

 finalizes review of all literature, evaluates the evidence in each category, and completes the

 overall evaluation. Within two weeks after the Monograph meeting, the summary of the

 Working Group findings are published in The Lance Oncology, and within a year after the

 meeting, the finalized Monograph is published.

        46.     In assessing an agent, the IARC Working Group reviews the following

 information:     (a) human, experimental,        and mechanistic       data; (b) all pertinent

 epidemiological studies and cancer bioassays; and (c) representative mechanistic data.

 The studies must be publically available and have sufficient detail for meaningful review, and

 reviewers c annot be associated with the underlying study.

        47.     In March 2015, the IARC reassessed glyphosate. The summary published in

 The Lancet Oncology reported that glyphosate is a Group 2A agent and probably

 carcinogenic in humans.

20
  World Health Org., IARC Monographs on the Evaluation of Carcinogenic Risks to Humans: Preamble
(2006), available https://monographs.iarc.fr/ENG/Preamble/CurrentPreamble.pdf.

                                                13
     Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 14 of 57. PageID #: 14




       48.   On July 29, 2015, the IARC issued its Monograph for glyphosate, Monograph

Volume 112. For Volume 112, a Working Group of 17 experts from 11 countries met at the

IARC from March 3-10, 2015, to assess the carcinogenicity of certain herbicides,

including glyphosate. The March meeting culminated an almost year-long review and

preparation by the IARC Secretariat and the Working Group, including a comprehensive

review of the latest available scientific evidence. According to published procedures, the

Working Group considered “reports that have been published or accepted for publication in

the openly available scientific literature” as well as “data from governmental reports that

are publically available.”

       49.   The studies considered the following exposure groups: (1) occupational

exposure of farmers and tree nursery workers in the United States, forestry workers in

Canada and Finland and municipal weed-control workers in the United Kingdom; and (2)

para-occupational exposure in farming families.

       50.   Glyphosate was identified as the second most used household herbicide in the

United States for weed control between 2001 and 2007 and the most heavily used

herbicide in the world in 2012.

       51.   Exposure pathways are identified as air (especially during spraying), water, and

food. Community exposure to glyphosate is widespread and found in soil, air, surface

water, and groundwater as well as food.

       52.   The assessment of the IARC Working Group identified several case control

studies of occupational exposure in the United States, Canada, and Sweden. These studies

show a human health concern from agricultural and other work-related exposure to


                                            14
     Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 15 of 57. PageID #: 15




glyphosate.

       53.    The IARC Working Group found an increased risk between exposure to

glyphosate and NHL and several subtypes of NHL, and the increased risk persisted after

adjustment for other pesticides.

       54.    The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases

in blood markers of chromosomal damage (micronuclei) after glyphosate   formulations were

sprayed.

       55.    In male CD-1 mice, glyphosate induced a positive trend in the incidence of a

rare tumor: renal tubule carcinoma. A second study reported a positive trend for

hemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma in male

rats in two studies. A glyphosate formulation promoted skin tumors in an initiation

promotion study in mice.

        56.   The IARC Working Group also noted that glyphosate has been detected in the

urine of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphonic acid (“AMPA”). Blood AMPA detection after exposure suggests

intestinal microbial metabolism in humans.

        57.   The IARC Working Group further found that glyphosate and glyphosate

formations induced DNA and chromosomal damage in mammals, and in human and animal

cells in utero.

        58.   The IARC Working Group also noted genotoxic, hormonal, and enzymatic




                                             15
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 16 of 57. PageID #: 16




 effects in mammals exposed to glyphosate.21                      Essentially, glyphosate inhibits the

 biosynthesis of aromatic amino acids, which leads to several metabolic disturbances,

 including the inhibition of protein and secondary product biosynthesis and general metabolic

 disruption.

          59.    The IARC Working Group also reviewed an Agricultural Health Study,

 consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North

 Carolina.22 While this study differed from others in that it was based on a self-administered

 questionnaire, the results support an association between glyphosate exposure and multiple

 myeloma, hairy cell leukemia (HCL), and chronic lymphocytic leukemia (CLL), in addition

 to several other cancers.

                    Earlier Findings as to the Danger of Glyphosate to Humans

        60.      The EPA published a technical fact sheet as part of its Drinking Water

and Health, National Primary Drinking Water Regulations publication relating to glyphosate.

This technical fact sheet predates IARC's March 2015 evaluation. The fact sheet describes

the release patterns for glyphosate as follows:

                                              Release Patterns

        Glyphosate is released to the environment in its use as an herbicide for
        controlling woody and herbaceous weeds on forestry, right-of-way, cropped
        and non-cropped sites. These sites may be around water and in wetlands. It
        may also be released to the environment during its manufacture,
        formulation, transport, storage, disposal and cleanup, and from spills. Since
        glyphosate is not a listed chemical in the Taxies Release Inventory, data on
        releases during its manufacture and handling are not available. Occupational
        workers and home gardeners may be exposed to glyphosate by inhalation
        and dermal contact during spraying, mixing, and cleanup. They may also be
        exposed by touching soil and plants to which glyphosate was applied.

21
  Guyton, et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon & Glyphosate, supra at 77.
22
  DeRoos, AnnaClare J., et al., Cancer Incidence amount Glyphosate-Exposed Pesticide Applicators in the
Agricultural Health Study, 113 Envt’l Health Perspectives 49-54 (2005), available at
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1253709/pdf/ehp0113-000049.pdf.

                                                       16
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 17 of 57. PageID #: 17




        Occupational exposure may also occur during glyphosate’s manufacture,
        transport storage, and disposal. 23

        61.      In 1995, the Northwest Coalition for Alternatives to Pesticides reported

that in California, the state with the most comprehensive program for reporting of

pesticide-caused illness, glyphosate was the third most commonly reported cause of

pesticide illness among agricultural workers. 24

                          The Toxicity of Other Ingredients in Roundup®

        62.      In addition to the toxicity of the active ingredient glyphosate, several studies

support the hypothesis that the glyphosate-based formulation in Defendant’s Roundup®

products is more dangerous and toxic than glyphosate alone. Indeed, as early as 1991,

available evidence demonstrated that glyphosate formulations were significantly more

toxic than glyphosate alone. 25

        63.      In 2002, a study by Julie Marc, entitled, Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDKI/Cyclin B Activation, revealed that Roundup® causes

delays in the cell cycles of sea urchins but that the same concentrations of glyphosate

alone were ineffective and did not alter cell cycles. 26

        64.      A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect

cell cycle regulation, demonstrated a molecular link between glyphosate-based products and

cell cycle dysregulation. The researchers noted that “ cell cycle dysregulation is a hallmark

of tumor cells and human cancer. Failure in the cell cycle checkpoints leads to genomic


23
   Nat’l Pesticide Information Ctr., Glyphosate: General Fact Sheet, supra.
24
   Cox, Caroline, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J. Pesticide Reform 4 (1995);
Peas, W.S., et al., Preventing pesticide-related illness in California agriculture: Strategies and priorities,
Environmental Health Policy Program Report, Univ. of Cal. School of Public Health, Calif. Policy Seminar (1993).
25
   Martinez, T.T. and K. Brown, Oral and pulmonary toxicology of the surfactant used in Roundup herbicide, Proc.
West. Pharmacol. Soc. 34: 43-46 (1991).
26
   Marc, Julie, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B
Activation, 15 Chem. Res. Toxicol.326-331 (2002).

                                                       17
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 18 of 57. PageID #: 18




instability and subsequent development of cancer from the initial affect cell.” Further,

“ [s]ince cell cycle disorder such as cancer result from dysfunctions of a unique cell, it was of

interest to evaluate the threshold dose of glyphosate affecting the cells.” 27

         65.      In 2005, a study by Francisco Peixoto entitled Comparative effects of

Roundup® and glyphosate on mitochondrial oxidative phosphorylation, demonstrated that the

effects of Roundup® on rat liver mitochondria are far more toxic than equal concentrations

of glyphosate alone. The Peixoto study further suggested that the harmful effects of

Roundup® on mitochondrial bioenergetics could not be exclusively attributed to glyphosate

but could be the result of other chemicals, such as the surfactant POEA, or in the alternative,

due to a potential synergic effect between glyphosate and other ingredients in the Roundup®

formulation. 28

          66.     In 2006, Nora Benachour and Gilles-Eric Seralini published a study

 examining the effects of Roundup® and glyphosate on human umbilical, embryonic and

 placental cells. 29 The study tested dilution levels of Roundup® and glyphosate that were far

 below agricultural recommendations, corresponding with low levels of residue in food. The

 researchers ultimately concluded that the supposed “inert” ingredients, and possibly POEA,

 alter human cell permeability and amplify the toxicity of glyphosate alone. The researchers

 further suggested that the assessments of glyphosate toxicity should account for the presence of

 adjuvants or additional chemicals used in the formulation of the complete pesticide. The study

 confirmed that the adjuvants present in Roundup® are not in fact inert and that Roundup® is


27
   Marc, Julie, et al., Glyphosate-based pesticides affect cell cycle regulation, 96 Biology of the Cell 245, 245-29
(2004).
28
   Peixoto, Francisco, Comparative effects of Roundup® and glyphosate on mitochondrial oxidative
phosphorylation, 61 Chemosphere 1115, 1122 (2005).
29
   Benachour, Nora, et al., Glyphosate Formulations Induce Apoptosis and Necrosis in Human Umbilical,
Embryonic, and Placental Cells, 22 Chem. Res. Toxicol. 97-105 (2008).

                                                          18
     Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 19 of 57. PageID #: 19




potentially far more toxic that its active ingredient glyphosate alone.

       67.    The results of these studies were at all times available to Monsanto.

Monsanto thus knew or should have known that Roundup® was, and is more toxic than

glyphosate alone and that safety studies of Roundup®, Roundup®’s adjuvants and “inert”

ingredients, and/or the surfactant POEA were necessary to protect Nicole Limberios from

Roundup®.

       68.    Despite its knowledge that Roundup® is considerably more dangerous than

glyphosate alone, Monsanto continued to promote Roundup® as safe.

                    Recent Worldwide Bans on Roundup®/Glyphosate

       69.    Several countries have instituted bans on the sale of Roundup® and other

herbicides containing glyphosate. This occurred before and in the wake of the initial IARC

publications regarding glyphosate in July of 2015.

       70.    The Netherlands issued a ban on the sale of all glyphosate-based herbicides,

including Roundup®, in April of 2014. That ban took effect at the close of 2015.

       71.    In 2015, the public prosecutor in Brazil requested that the Brazilian Justice

Department suspect the use of glyphosate.

       72.    France banned the private sale of Roundup® and glyphosate after the publication

of the IARC assessment concerning glyphosate.

       73.    Bermuda banned both the private and public sale of glyphosates, including

Roundup®.      The government in Bermuda issued the following statement in doing so:

“Following a recent scientific study carried out by a leading cancer agency, the importation of




                                                19
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 20 of 57. PageID #: 20




 weed spray Roundup has been suspended.” 30

          74.    The Sri Lankan government banned the private and commercial use of

 glyphosate in 2015 out of concern that glyphosate has been linked to fatal kidney disease in

 agricultural workers. 31

          75.    In May of 2015, the Columbian government announced its intention to ban

 the used of Roundup® and glyphosate to destroy illegal plantations of coca, the raw ingredient

 for cocaine, as a result of the WHO’s finding that glyphosate is probably carcinogenic. 32

                                          Proposition 65 Listing

          76.    On September 4, 2015, California’s Office of Environmental Health Hazard

 Assessment (“OEHHA”) published notice of intent to include glyphosate on the state’s list

 of known carcinogens under Proposition 65. 33 California’s Safe Drinking Water and Toxic

 Enforcement Act of 1986 (referred to as “Proposition 65”), requires the state to maintain

 and, at least once yearly, revise and republish a list of chemicals known to the state of

 California to cause cancer or reproductive toxicity. 34                 The OEHHA determined the

 glyphosate met the criteria for the listing mechanism under the Labor Code following the

 IARC’s assessment of the chemical. 35

          77.    The listing process under the Labor Code is essentially automatic. The list of

 known carcinogens, at a minimum, must include substances identified by reference in

 Labor Code 6382(b)(1). That section of the Labor Code identifies “[s]ubstances listed as


30
   Health Minister: Importation of Roundup Weed Spray Suspended, Today in Bermuda, May 11, 2015.
31
   Sri Lankan’s New President puts Immediate Ban on Glyphosate Herbicides, Sustainable Pulse, May 25, 2015.
32
   Columbia to ban coca spraying herbicide glyphosate, BBC, May 10, 2015.
33
   Cal. EPA, Office of Envtl. Health Hazard Assessment, Notice of Intent to List Chemicals by the Labor Code
Mechanism: Tetrachlorvinphos, Parathion, Malathion, and Glyphosate (Sept. 4, 2015).
34
   Frequently Asked Questions, State of Cal. Dept. of Justice, Office of the Attorney General., available at
http://oag.ca.gov/prop65/faq.
35
   Cal EPA, Office of Envtl. Health Hazard Assessment, Notice of Intent to List Chemicals by the Labor Code
Mechanism: Tetrachlorvinphos, Parathion, Malathion, and Glyphosate, supra.

                                                      20
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 21 of 57. PageID #: 21




 human or animal carcinogens by [IARC].” The IARC’s classification of glyphosate as a

 Group 2A chemical (meaning, probably carcinogenic to humans) therefore triggered the

 listing of glyphosate on that list.

          78.    A business that deploys a listed chemical in its products must provide “clear

 and reasonable warnings” to the public prior to exposure to the chemical. To be clear and

 reasonable, a warning must “(1) clearly communicate that the chemical is known to cause

 cancer, and/or birth defects or other reproductive harm; and (2) effectively reach the person

 before exposure.” 36 The law also prohibits the discharge of listed chemical into drinking

 water.

          79.    Monsanto disputed the listing decision and in January of 2016, filed a lawsuit

 against OEHHA and the agency’s acting director, Lauren Zeise, in California state court,

 seeking declaratory and injunctive relief to prevent OEHHA from listing glyphosate. 37

          80.    Monsanto alleged that OEHHA’s exclusive reliance on the IARC decision

 significant that “OEHHA effectively elevated the determination of an ad hoc committee of

 an unelected, foreign body, which answers to no United States official (let alone any

 California state official), over the conclusions of its own scientific experts.” 38 Monsanto

 further alleged that the Labor Code listing mechanism presented various constitutional

 violations because it “effectively empowers an unelected, undemocratic, unaccountable,

 and foreign body to make laws applicable in California.” 39                       Among other arguments,

 Monsanto argued that Proposition 65”s requirement to provide a “clear and reasonable

36
   Frequently Asked Questions, State of Cal. Dept. of Justice, Office of the Attorney General., available at
http://oag.ca.gov/prop65/faq.
37
   Monsanto Company’s Verified Petition for Write of Mandate and Complaint for Preliminary and Permanent
Injunctive and Declaratory Relief, Monsanto Co. v. Office of the Envt’l Health hazard Assessment, et al., No. 16-
CECG-00183 (Cal. Super. Ct.).
38
   Id. at 2.
39
   Id. at 3.

                                                        21
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 22 of 57. PageID #: 22




 warning” to consumers that the chemical is a known carcinogen would damage its

 reputation and violate its First Amendment rights. 40

                                       EFSA Report on Glyphosate

          81.    On November 12, 2015, the European Food Safety Authority (“EFSA”), the

 European Union’s primary agency for food safety, reported regarding its evaluation of the

 Renewal Assessment Report (“RAR”) on glyphosate. 41 The EU country which undertook

 the review of this pesticide, referred to as the Rapporteur Member State, was Germany.

 Specifically, the German Federal Institute for Risk Assessment (“BfR”) produced the RAR

 as part of the renewal process for glyphosate in the EU.

          82.    That report was sent to EFSA for peer review by that agency, other member

 states, and industry groups. As part of the on-going peer review of Germany’s reevaluation

 of glyphosate, EFSA received a second mandate from the European Commission to review

 IARC’s findings as to the potential carcinogenicity of glyphosate and glyphosate-

 containing products.

          83.    Based on review of RAR, which included data from industry submitted

 unpublished studies, EFSA sent a report to the European Commission stating that

 “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence does not

 support classification with regard to its carcinogenic potential according to Regulation

 (EC) No. 1272/2008.” 42            EFSA therefore disagreed with IARC: glyphosate was not

 genotoxic and did not present a cancer risk to humans.

          84.    EFSA distinguished between the EU and IARC approached to the study and

40
   Id.
41
   European Food Safety Auth., Conclusion on the peer review of the pesticide risk assessment of the active
substance glyphosate, available at https://www.efsa.europa.eu/en/efsajournal/pub/4302.
42
   EFSA Journal, Conclusion on the peer review of the pesticide risk assessment of the active substance glyphosate
(Nov. 12, 2015), available at https://doi.org/10.2903/j.efsa.2015.4302.

                                                        22
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 23 of 57. PageID #: 23




 the classification of the chemicals. According to EFSA, although IARC examined “both

 glyphosate – an active substance – and glyphosate-based formulations, grouping all

 formulations regardless of their composition,” EFSA considered only glyphosate and

 focuses on the individual chemicals and compounds separately. 43 EFSA found the studies

 conducted with only glyphosate more important than those studying glyphosate-based

 formulations.

        85.      EFSA made the following statement as to its conclusions as to carcinogenicity

of glyphosate:

        [A]lthough some studies suggest that certain glyphosate-based formulations
        may be genotoxic (i.e. damaging to DNA), others that look solely at the active
        substance glyphosate do not show this effect. It is likely, therefore, that the
        genotoxic effects observed in some glyphosate-based formulations are related
        to the other constituents or “co-formulants.” Similarly, certain glyphosate-
        based formulations display higher toxicity than that of the active ingredient,
        presumably because of the presence of co-formulants. In its assessment, EFSA
        proposes that the toxicity of each pesticide formulation and in particular its
        genotoxic potential should be further considered and addressed by Member
        State authorities while they re-assess uses of glyphosate-based formulations in
        their own territories. 44

        86.      Notwithstanding its conclusion, EFSA set exposure levels for glyphosate.

Specifically, EFSA proposed an acceptable daily intake (“ADI”) of 0.5 mg/kg of body weight

per day; an acute reference dose (“ARfD”) of 0.5 mg/kg of body weight; and an acceptable

operate exposure level (“AOEL”) of 0.1 mg.kg bw per day. 45

                           Leading Scientists Dispute EFSA’s Conclusion

        87.      On November 27, 2015, ninety-six independent academic and governmental




43
   Id.
44
   Id.
45
   European Food Safety Auth., Conclusion on the peer review of the pesticide right assessment of the active
substance glyphosate, supra.

                                                        23
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 24 of 57. PageID #: 24




scientists submitted an open letter to the EU Health Commissioner, Vytenis Andriukaitis. 46

The scientists expressed strong concerns and urged the Commissioner to disregard the

“flawed” EFSA report, arguing that “the BfR decision is not credible because it is not

supported by the evidence and it was not reached in an open and transparent manner.” 47

        88.      Signatories to the letter include Dr. Christopher J. Portier, Ph.D., and other

renowned international experts in the field, some of which were part of the IARC Working

Group assigned to glyphosate.

        89.      In an exhaustive and careful examination, the scientists scrutinized EFSA’s

conclusions and outlined why the IARC Working Group decision was “by far the more

credible”:

        The IARC WG decision was reached relying on open and transparent
        procedures by independent scientists who completed thorough conflict-of-
        interest statements and were not affiliated or financially support in any way by
        the chemical manufacturing industry. It is fully referenced and depends
        entirely on reports published in the open, peer-reviewed biomedical literature.
        It is part of a long tradition of deeply research and highly credible reports on
        the carcinogenicity of hundreds of chemicals issued over the past four decades
        by IARC and used today by international agencies and regulatory bodies
        around the world as a basis for risk assessment, regulation and public health
        policy. 48

        90.      With respect to human data, the scientists pointed out that EFSA agreed with

IARC that there was “limited evidence of carcinogenicity” for non-Hodgkin’s lymphoma but

EFSA      nonetheless       dismissed       an    association      between       glyphosate      exposure       and

carcinogenicity.       IARC applies three levels of evidence in its analyses of human data,

including sufficient evidence and limited evidence. EFSA’s ultimate conclusion that “there

was no unequivocal evidence for a clear and strong association of NHL with glyphosate” was

46
   Ltr. from C. Portier, et al. to Commission Vytenis Andriukaitis, Open Letter: Review of the Carcinogenicity of
Glyphosate by EFSA and BfR (Nov. 27, 2015).
47
   Id.
48
   Id.

                                                        24
           Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 25 of 57. PageID #: 25




misleading because it was tantamount to IARC’s highest level of evidence: “sufficient

evidence,” which means that a causal relationship has been established.           However, the

scientists argued, “[l]egitimate public health concerns arise when ‘causality is credible,’ i.e.,

when there is limited evidence.” 49

           91.    Among its many other deficiencies, EFSA’s conclusions regarding animal

carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of historical

control data and in its trend analysis.     Indeed, BfR’s analysis directly contradicted the

Organisation for Economic Co-operation and Development (“OECD”) testing guidelines

while citing and purporting to follow those same guidelines. For instance, the EFSA report

dismisses observed trends in tumor incident “because there are no individual treatment

groups that are significantly different from controls and because the maximum observed

response is reportedly within the range of the historical control data.” However, according to

the scientists, concurrent controls are recommended over historical controls in all guidelines,

scientific reports, and publications, and, if it is employed, historical control data “should be

from studies in the same timeframe, for the same exact animal strain, preferably from the

same laboratory or the same supplied and preferably reviewed by the same pathologist.”

BfR’s use of historical control data violated these precautions: “only a single study used the

same mouse strain as the historical controls, but was reported more than 10 years after the

historical control dataset was developed.” Further deviating from sound scientific practices,

the data used by the BfR came from studies in seven different laboratories. The scientists

concluded:

           BfR reported seven positive mouse studies with three studies showing
           increased in renal tumors, two with positive findings for hemangiosarcomas,
           and two with positive findings for malignant lymphomas. BfR additionally
49
     Id.

                                               25
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 26 of 57. PageID #: 26




         reported two positive findings for tumors in rats. Eliminating the inappropriate
         use of historical data, the unequivocal conclusion is that there are not negative
         studies, but in fact document the carcinogenicity of glyphosate in laboratory
         animals. 50

         92.      The scientists also criticized the EFSA’s lack of transparency and the opacity

surrounding the data cited in its report – “citations for almost all references, even those from

the open scientific literature, have been redacted from the document” and “there are no

authors or contributors listed for either document, a requirement for publication in virtually

all scientific journals.” Because BfR relied on unpublished, confidential industry-provided

studies, it is “impossible for any scientist not associated with BfR to review this conclusion

with scientific confidence.” 51

         93.      On March 3, 2016, this letter was published in the Journal of Epidemiology &

Community Health. 52

                Statement of Concern Regarding Glyphosate-Based Herbicides

         94.      On February 17, 2016, a consensus statement published in the journal

Environmental Health, entitled Concerns over use of glyphosate-based herbicides and risks

associated with exposures: a consensus statement,” assessed the safety of glyphosate-based

herbicides (“GBHs”). 53 The researchers’ “focus is on the unanticipated effects arising from

the worldwide increase in use of GBHs, coupled with recent discoveries about the toxicity

and human health risks stemming from use of GBHs.” 54 The researchers drew seven factual

conclusions about GBHs:

50
   Id.
51
   Id.
52
   Portier, C., et al., Difference in the carcinogenic evaluation of glyphosate between the International Agency for
Research on Cancer (IARC) and the European Food Safety Authority (EFSA), J. Epidemiology & Cmty. Health,
March 3, 2016.
53
   Myers, J., et al., Concerns over use of glyphosate-based herbicides and risks associated with exposures: a
consensus statement, Environmental Health (2016), available at
https://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.
54
   Id.

                                                          26
         Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 27 of 57. PageID #: 27




                   a. GBHs are the most heavily applied herbicide in the world and
                      usage continue to rise;
                   b. Worldwide, GBHs often contaminate drinking water sources,
                      precipitation, and air, especially in agricultural regions;
                   c. The half-life of glyphosate in water and soil is no longer than
                      previously recognized;
                   d. Glyphosate and its metabolites are widely present in the global
                      soybean supply;
                   e. Human exposures to GBHs are rising;
                   f. Glyphosate is now authoritatively classified as a probable
                      human carcinogen; and,
                   g. Regulatory estimates of tolerable daily intakes for glyphosate in
                      the United States and European Union are based on outdated
                      science. 55

         95.    The researchers noted that GBH use has increased approximately 100-fold

since the 1970. Furthermore, far from posing a limited hazard to vertebrates, as previously

believed, two decades of evidence demonstrated that “several vertebrate pathways are likely

targets of action, including hepatorenal damage, effects on nutrient balance through

glyphosate chelating action and endocrine disruption.” 56

         96.    The researchers attributed uncertainties in current assessments of glyphosate

formulations to the fact that “[t]he full list of chemicals in most commercial GBHs is

protected as ‘commercial business information,’ despite the universally accepted relevant of

such information to scientists hoping to conduct an accurate risk assessment of these

herbicide formulations.” Further, the researchers argued, “[t]he distinction in regulatory

review and decision processes between ‘active’ and ‘inert’ ingredients has not toxicological

justification, given increasing evidence that several so-called ‘inert’ adjuvants are toxic in

their own right.” 57

         97.    Among various implications, the researchers concluded that “existing


55
   Id.
56
   Id.
57
   Id.

                                              27
         Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 28 of 57. PageID #: 28




toxicological data and risk assessments are not sufficient to infer that GBHs, as currently

used, are safe.”     Further, “GBH-product formulations are more potent, or toxic, than

glyphosate alone to a wide array of non-target organisms including mammals, aquatic insects

and fish.” Accordingly, “risk assessments of GBHs that are based on studies quantifying the

impacts of glyphosate alone underestimate both toxicity and exposure, and thus risk.” The

authors concluded that this “shortcoming has repeatedly led regulators to set inappropriately

high exposure thresholds.” 58

         98.    The researchers also criticized the practice of regulators who rely heavily upon

“unpublished, non-peer reviewed data generated by the registrants” but ignore “published

research because it often uses standards and procedures to assess quality that are different

from those codified in regulatory agency data requirements, which largely focus on avoiding

fraud.” In the researchers’ view, “[s]cientists independent of the registrants should conduct

regulatory tests of GBHs that include glyphosate alone, as well as GBH-product

formulations.” 59

         99.    The researchers also called for greater inclusion of GBHs in government-led

toxicology testing programs:

         [A] fresh and independent examination of GBH toxicity should be undertaken,
         and ** this re-examination [should] be accompanied by systematic efforts by
         relevant agencies to monitor GBH levels in people and in the food supply,
         none of which are occurring today. The U.S. National Toxicology Program
         should prioritize a thorough toxicological assessment of the multiple pathways
         now identified as potentially vulnerable of GBHs. 60

         100.   Further, the researchers proposed that to bridge the gap created by the absence

of government funds to support research of the effect of GBHs, the regulators could adopt a


58
   Id.
59
   Id.
60
   Id.

                                               28
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 29 of 57. PageID #: 29




system through which manufacturers fund the registration process and the necessary testing:

          [W]e recommend that a system be put in place through which manufacturers of
          GBHs provide funds to the appropriate regulatory body as part [of] routine
          registration actions and fees. Such funds should then be transferred to
          appropriate government research institutes, or to an agency experienced in the
          award of competitive grants. In either case, funds would be made available to
          independent scientists to conduct the appropriate long-term (minimum 2 years)
          safety studies in recognized animal model systems. A thorough and modern
          assessment of GBH toxicity will encompass potential endocrine disruption,
          impacts on the gut microbiome, carcinogenicity, and multigenerational effects
          looking at reproductive capability and frequency of birth defects. 61

                   FDA Announces Testing of Glyphosate Residue in Food

          101.   On February 17, 2016, the FDA announced that the agency would begin

testing certain foods for glyphosate residues. The foods to be tested included soybeans, milk,

and eggs. 62

          102.   In 2014, the U.S. Government Accountability Office (“GAO”) had severely

rebuked the FDA for its failure to monitor for pesticide residue, including that of glyphosate

and for its failure to disclose limitations of its monitoring and testing efforts to the public. 63

The GAO cited numerous undisclosed deficiencies in the FDA process, highlighting its

omission of glyphosate testing.

          103.   Historically, the FDA and U.S. Department of Agriculture (“USDA”) routinely

excluded glyphosate from their testing for the residues of hundred of other pesticides based

on the rationale that such testing was too expensive and not necessary to protect the public’s

health.     In 2016, however, the FDA changed its position and determined that it had

“’streamlined methods’ for testing the weed killer.” 64


61
   Id.
62
   Gillam, C., FDA to State Testing for Glyphosate in Food, Time, Feb. 17, 2016.
63
   U.S. Government Accountability Office, GAO-15-38, FDA and USDA should strengthen pesticide residue
monitoring programs and further disclose monitoring limitations (2014).
64
   Id.

                                                    29
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 30 of 57. PageID #: 30




        104.     The decision by the FDA to include glyphosate in its testing is critical because

this agency has enforcement authority and is empowered to act if pesticide residues exceed

enforcement guidelines. 65

                           European Union Vote on Glyphosate Renewal

        105.     The license for glyphosate in the EU was set to expire on June 30, 2016.

Without extension of its license, Monsanto’s Roundup® and other glyphosate-based

herbicides faced a general phase-out in the EU markets. 66

        106.     In the months leading up to the license expiration date, protracted meetings

and voted among national experts from the 28 EU Member States failed to produce

agreement on an extension.

        107.     France, the Netherlands, and Sweden did not support EFSA’s report that

glyphosate was harmless. 67 The Swedish environment minister stated that “[w]e won’t take

risks with glyphosate and we don’t think that the analysis done so far is good enough. We

will propose that no decision is taken until further analysis has been done and the EFSA

scientists have been more transparent about their considerations.” 68

        108.     The Netherlands argued that relicensing should not occur until after a separate

evaluation of glyphosate’s toxicity could be conducted. 69 Italy joined the other EU states in

opposing the license renewal citing health concerns. 70

        109.     On June 6, 2016, the EU Members States voted but failed to reach a qualified




65
   Id. Pesticide Q&A, FDA, available at
https://www.fda.gov/food/foodborneillnesscontaminants/pesticides/ucm583713.htm.
66
   Blenkinsop, P., et al., Commission to extend glyphosate license for 18 months, Reuters, June 28, 2016.
67
   Nelson, A., EU States rebel against plans to relicense weedkiller glyphosate, The Guardian, March 4, 2016.
68
   Id.
69
   Nelson, A., Vote on Controversial weedkiller’s European license postponed, The Guardian, March 8, 2016.
70
   Id.

                                                        30
       Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 31 of 57. PageID #: 31




majority in favor or against re-authorization of glyphosate. 71

        110.     In June 29, 2016, the EU Commission extended the European license for

glyphosate for 18 months to allow the European Chemical Agency to rule on the safety of the

chemical, which was expected by the end of 2017. 72

        111.     On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions

of use of glyphosate in the EU, including a ban on common co-formulant POE-tallowamine

(“POEA”) from all glyphosate-based herbicides, including Roundup®. 73 On December 12,

2017, the EU voted in favor of a five-year license for the use of glyphosate. 74

        112.     These restrictions, which are non-binding on the EU Member States, were

expected to apply until the European Chemicals Agency issued an opinion as to the

chemical’s safety. 75

                      Plaintiff Nicole Limberios’s Exposure to Roundup®

        113.     Nicole Limberios has been exposed to Roundup® since at least 1990. From

approximately 1990 until 2008, Ms. Limberios lived at her family farm where Roundup® was

used twice each spring and once each fall by ground application. In addition, in 2006, she

applied Roundup® at least twice to the family’s landscaping to treat and kill weeds. She also

used to ride on the herbicide sprayer with her brother while Roundup® was sprayed in a field.

From 2008 until 2014, Ms. Limberios received Roundup® from her father to spray around her

home multiple times each year. The fields across the street and behind Ms. Limberios’s home

are also sprayed with Roundup® and she has been outside mowing the lawn when Roundup®


71
   Flausch, M., Commission prolongs glyphosate license by 18 months, Euractiv, June 29, 2016.
72
   Nelson, A., Controversial chemical in Roundup weedkiller escapes immediate ban, The Guardian, June 29, 2016.
73
   Michalopolous, S., EU agrees ban on glyphosate co-formulant, Euractiv, July 11, 2016.
74
   Glyphosate, European Commission on Pesticides, ec.europa.eu/food/plant/pesticides/glyphosates_en, August 12,
2019.
75
   Nelson, A., Controversial chemical in Roundup weedkiller escapes immediate ban, The Guardian, June 29, 2016.

                                                      31
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 32 of 57. PageID #: 32




was being sprayed. According to Monsanto, the product was to be sprayed and was in fact

sprayed two to three times per year each year with Roundup®.

       114.   Ms. Limberios’s father purchased Roundup® as a liquid form from distributors

in Ohio.

       115.   In 2017, Ms. Limberios was diagnosed with Follicular Non-Hodgkin’s

Lymphoma.

       116.   Following her diagnosis, Ms. Limberios was treated for NHL cancer with

chemotherapy and medication.

       117.   Throughout the time that Ms. Limberios was exposed to Roundup®, she did

not know that her exposure to Roundup® was injurious to her health or the health of others.

       118.   Ms. Limberios first learned that exposure to Roundup® could cause NHL and

other serious illnesses sometime after July 29, 2015, when IARC first published its

evaluation of glyphosate.

                  TOLLING OF THE STATUTE OF LIMITATIONS
                        DISCOVERY RULE TOLLING

       119.   Plaintiff had no way of knowing about the risk of serious illness associated

with the use of and/or exposure to Roundup® and glyphosate. The earliest date she could

have learned of the link would have been after IARC released its formal assessment of

glyphosate in July of 2015.

       120.   Within the time period of any applicable statutes of limitations, Plaintiff could

not have discovered, through the exercise of reasonable diligence, that exposure to

Roundup® and glyphosate is injurious to human health.

       121.   Plaintiff did not discover, and did not know of facts that would caused a

reasonable person to suspect, the risks associated with the use of and/or exposure to

                                             32
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 33 of 57. PageID #: 33




Roundup® and glyphosate; nor would a reasonable and diligent investigation by her have

disclosed that Roundup® and glyphosate would cause Ms. Limberios’s illness.

       122.    For these reasons, all applicable statutes of limitations have been tolled by

operation of the discovery rule with respect to Plaintiff’s claims.

                               Fraudulent Concealment Tolling

       123.    All applicable statutes of limitations have also been tolled by Monsanto’s

knowing and acting fraudulent concealment and denial of the facts alleged herein throughout

the time period relevant to this action.

       124.    Rather than disclose critical safety information regarding Roundup® and

glyphosate, Monsanto has consistently and falsely represented the safety of its Roundup®

products.

                                            Estoppel

       125.    Monsanto was under a continuous duty to disclose to consumers, users and

other persons coming into contact with its products, including Plaintiff, accurate safety

information concerning its products and the risks associated with the use of and/or exposure

to Roundup® and glyphosate.

       126.    Instead, Monsanto knowingly, affirmatively and actively concealed safety

information concerning Roundup® and glyphosate and the serious risks associated with the

use of and/or exposure to its products.

       127.    Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitations in defense of this action.

                                           COUNT ONE

                         STRICT LIABILITY: DESIGN DEFECT
                                O.R.C. 2307.75 et seq.

                                               33
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 34 of 57. PageID #: 34




       128.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

        129. Plaintiff brings this strict liability claim against Defendant for defective design.

        130. At all times relevant to this litigation, Defendant engaged in the business of

 testing, developing, designing, manufacturing, marketing, selling, distributing, and

 promoting Roundup® products, which are defective and unreasonably dangerous to

 consumers, users and other persons coming into contact with them, including Nicole

 Limberios, thereby placing Roundup® products into the stream of commerce. These actions

 were under the ultimate control and supervision of Defendant.

        131. At all times relevant to this litigation, Defendant designed, researched,

 developed, formulated, manufactured, produced, tested, assembled, labeled, advertised,

 promoted, marketed, sold and distributed the Roundup® products used by Nicole

 Limberios, and/or to which Nicole Limberios was exposed, as described above.

        132. At all times relevant to this litigation, Defendant’s Roundup® products were

 manufactured, designed and labeled in an unsafe, defective, and inherently dangerous

 manner that was dangerous for use by or exposure to the public, and, in particular, Nicole

 Limberios.

        133. At all times relevant to this litigation, Defendant’s Roundup® products reached

 the intended consumers, handlers, and users or other persons coming into contact with these

 products in Ohio and throughout the United States, including Nicole Limberios without

 substantial change in their condition as designed, manufactured, sold, distributed, labeled,

 and marketed by Defendant.

        134. Defendant’s Roundup® products, as researched, tested, developed, designed,

                                               34
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 35 of 57. PageID #: 35




 licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by

 Defendant, were defective in design and formulation in that when they left the hands of the

 Defendant’s manufacturers and/or suppliers, they were unreasonably dangerous because they

 were not as safe as an ordinary consumer would expect when used in an intended or

 reasonably foreseeable manner.

        135. Defendant’s Roundup® products as researched, tested, developed, designed,

 licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by

 Defendant, were defective in design and formulation in that when they left the hands of the

 Defendant’s manufacturers and/or suppliers, the foreseeable risks associated with these

 products’ reasonably foreseeable uses exceeded the alleged benefits associated with their

 design and formulation.

       136.   Therefore, at all times relevant to this litigation, Defendant’s Roundup®

products, as researched, tested, developed, designed, licensed, manufactured, packaged, labeled,

distributed, sold, and marketed by Defendant, were defective in design and formulation, in

one or more of the following ways:

                  a. When placed in the stream of commerce, Defendant’s
                     Roundup® products were defective in design and formulation,
                     and, consequently, dangerous to an extent beyond that which
                     an ordinary consumer would expect.
                  b. When placed in the stream of commerce, Defendant’s
                     Roundup® products were unreasonably dangerous in that
                     they were hazardous and posed a grave risk of cancer and other
                     serious illness when used in a reasonably anticipated manner.
                  c. When placed in the stream of commerce, Defendant’s
                     Roundup® products contained unreasonably dangerous design
                     defects and were not reasonably safe when used in a
                     reasonably anticipated or intended manner.
                  d. Defendant did not sufficiently test, investigate, or study its
                     Roundup® products and, specifically, the ingredient
                     glyphosate.
                  e. Exposure to Roundup® and the glyphosate containing

                                              35
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 36 of 57. PageID #: 36




                    products presents a risk of harmful side effects that outweighs a
                    potential utility stemming from the use of the herbicide.
                 f. Defendant knew or should have known at the time of marketing
                    its Roundup® products that exposure to Roundup® and
                    specifically, t h e ingredient glyphosate, could result in cancer
                    and other severe illness and injuries.
                 g. Defendant did         not conduct adequate post-marketing
                    surveillance of its Roundup® products.
                 h. Defendant could have employed safer alternative designs and
                    formulations.

       137.   At all times relevant to this litigation, Nicole Limberios used and/or was

exposed to the use of Defendant’s Roundup® products in an intended and reasonably

foreseeable manner without knowledge of their dangerous characteristics.

       138.   Nicole Limberios could have not reasonably discovered the defects and risk

associated with Roundup® or glyphosate-containing products before or at time of

exposure.

       139.   The harm caused by Defendant’s Roundup® products far outweighed their

benefit, rendering Defendant’s products dangerous to an extent beyond that which an

ordinary consumer would contemplate. Defendant’s Roundup® products were and are

more dangerous than alternative products and Defendant could have designed its Roundup®

products to make them less dangerous. Indeed, at the time that Defendant designed its

Roundup® products, the state of the industry’s scientific knowledge was such that a less

risky design or formulation was attainable.

       140.   At the time Roundup® products left Defendant’s control, there was a

practical, technically feasible, and safer alternative design that would have prevented the

harm without substantially impairing the reasonably anticipated or intended function of

Defendant’s Roundup® herbicides.

       141.   Defendant’s defective design of Roundup® amounts to willful, wanton, and/or

                                              36
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 37 of 57. PageID #: 37




reckless conduct by Defendant.

       142.    Therefore, as a result of unreasonably dangerous condition of its Roundup®

products, Defendant is strictly liable to Plaintiff.

       143.    The defects in Defendant’s Roundup® products were substantial and

contributing factors in causing Nicole Limberios’s grave injuries, and if not for Defendant’s

misconduct and omissions, Nicole Limberios would not have sustained her injuries.

       144.    As a direct and proximate result of Defendant placing its defective

Roundup® products into the stream of commerce, Nicole Limberios developed NHL and

suffered grave injuries from the cancer and from the treatment of that cancer.                These

injuries are permanent and lasting in nature. Ms. Limberios has suffered and continues to

suffer from physical pain and mental anguish, including diminished enjoyment of life and

from economic hardship, including considerable financial expenses for medical care and

treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in h e r

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other costs and further relief as this Court deems just and

proper. Plaintiff also demands a jury trial on the issues contained herein.

                                          COUNT TWO

                          STRICT PRODUCTS LIABILITY:
                      DEFECT DUE TO INADEQUATE WARNING
                              O.R.C. 2307.76 ET SEQ.

       145.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       146.    Plaintiff brings this strict liability claim against Defendant for failure to warn.



                                                 37
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 38 of 57. PageID #: 38




       147.   At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling,          distributing, and

promoting Roundup® products, which are defective and unreasonably dangerous to

consumers, including Nicole Limberios, because they do not contain adequate warnings or

instructions concerning the dangerous characteristics of Roundup® and specifically, the

ingredient glyphosate. These actions were under the ultimate control and supervision of

Defendant.

       148.   Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Roundup® products, and in the course of same, directly advertised or

marketed the products to consumers and end users, including Nicole Limberios, and

Defendant therefore had a duty to warn of the risks associated with the reasonably foreseeable

uses (and misuses) of Roundup® and glyphosate-containing products and a duty to instruct on

the proper, safe use of these products.

       149.   At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute,

maintain, supply, provide proper warnings, and take such steps as necessary to ensure that

its Roundup® products did not cause users and consumers to suffer from unreasonably and

dangerous risks. Defendant had a continuing duty to instruct on the proper, safe use of these

products. Defendant, as manufacturer, seller, or distributor of chemical herbicides, is held to

the knowledge of an expert in the field.

       150.   At the time of manufacture, Defendant could have provided warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing



                                              38
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 39 of 57. PageID #: 39




products because it knew or should have known of the unreasonable risks of harm

associated with the use of and/or exposure to these products.

       151.     At all times relevant to this litigation, Defendant failed to investigate, study,

test, or promote the safety of its Roundup® products. Defendant also failed to minimize the

dangers to users and consumers of its Roundup® products and to those who would

foreseeably use or be harmed by Defendant’s herbicides, including Nicole Limberios.

       152.     Despite the fact that Defendant        knew or should        have known      that

Roundup® products posed a grave risk of harm, it failed to warn of the dangerous risks

associated with their use and exposure. The dangerous            propensities   of its products

and   the     carcinogenic characteristics of glyphosate, as described above, were known to

Defendant, or scientifically knowable to Defendant through appropriate research and testing

by known methods, at the time it distributed, supplied, or sold the product and not

known to end users and consumers, such as Nicole Limberios.

       153.     Defendant knew or should have known that its Roundup® and glyphosate­

containing products created significant risks of serious bodily harm to consumers, as

alleged herein, and Defendant failed to adequately warn consumers and reasonably

foreseeable users of the risks of exposure to these products.           Defendant wrongfully

concealed information concerning the dangerous nature of Roundup® and its active

ingredient glyphosate, and further made false and/or misleading statements concerning

the safety of Roundup® and glyphosate.

       154.     At all times relevant to this litigation, Defendant’s Roundup® products

reached the intended consumers, handlers, and users or other persons coming into contact

with the products throughout the United States, including Nicole Limberios, without



                                               39
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 40 of 57. PageID #: 40




substantial change in their condition as designed, manufactured, sold, distributed, labeled,

and marketed by Defendant.

       155.     At all times relevant to this litigation, Nicole Limberios used and/or was

exposed to the use of Defendant’s Roundup® products in their intended or reasonably

foreseeable manner without knowledge of their dangerous characteristics.

       156.     Nicole Limberios could not have reasonably discovered the defects and risk

associated with Roundup® or glyphosate-containing products before or at the time of her

exposure. Ms. Limberios relied upon the skill, superior knowledge, and judgment of

Defendant.

       157.     Monsanto, as the manufacturer and/or distributor of Roundup®, is held to

the level of knowledge of an expert in the field.

       158.     Defendant knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, but it failed to communicate adequate

information on the dangers and safe use/exposure and failed to communicate warnings and

instructions that were appropriate and adequate to render the products safe for their ordinary,

intended, and reasonably       foreseeable   uses,   including   agricultural   and   horticultural

applications.

       159.     The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled agricultural workers,

horticultural workers, and/or at-home users to utilize the products safely and with adequate

protection.     Instead, Defendant disseminated information that was inaccurate, false, and

misleading and which failed to communicate accurately or adequately the comparative

severity, duration, and extent of the risk of injuries associated with use of and/or exposure



                                               40
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 41 of 57. PageID #: 41




of Roundup and glyphosate. Defendant continued to aggressively promote the efficacy of its

products, even after it knew or should have known of the unreasonable risks from use or

exposure and concealed, downplayed, or otherwise suppressed, through aggressive marketing

and promotion, any information or research about the risks and dangers of exposure to

Roundup® and glyphosate.

       160.   To this day, Defendant has failed to adequately and accurately warn of the

true risks of Nicole Limberios’s injuries associated with the use of and exposure to

Roundup® and its active ingredient glyphosate, a probable carcinogen.

       161.   As a result of their inadequate warnings, Defendant’s Roundup® products

were defective and unreasonably dangerous when they left the possession and/or control of

Defendant, were distributed by Defendant, and used by Nicole Limberios.

       162.   Defendant is liable to Plaintiff for injuries caused by its failure, as described

above, to provide adequate warnings or other clinically relevant information and data

regarding the appropriate use of its Roundup products and the risk associated with the use of

or exposure to Roundup® and glyphosate.

       163.   The defects in Defendant’s Roundup® products were substantial and

contributing factors in causing Nicole Limberios’s injuries, and if not for Defendant’s

misconduct and omissions, Ms. Limberios would not have sustained her injuries.

       164.   Had Defendant provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with its Roundup® products, Nicole

Limberios could have avoided the risk of developing injuries as alleged herein and Ms.

Limberios could have obtained alternative herbicides.

       165.   As a direct and proximate result of Defendant             placing its defective


                                             41
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 42 of 57. PageID #: 42




Roundup® products into the stream of commerce, Nicole Limberios developed NHL and

suffered grave injuries that are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life, as well as economic hardship, including

considerable financial expenses for medical care and treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all such other and further relief as this Court deems just and proper.

Plaintiff also demands a jury trial on the issues contained herein.

                                      COUNT THREE

                                       NEGLIGENCE

       166.   Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       167.   Defendant, directly or indirectly, caused Roundup® products to be sold,

distributed, packaged, labeled, marketed, and/or promoted.

       168.   Defendant, directly or indirectly, caused Roundup® products to be purchased

and/or used by Nicole Limberios.

       169.   At all times relevant to this litigation, Defendant had a duty to exercise

reasonable care in the design, research, manufacture, marketing, advertisement, supply,

promotion, packaging, sale, and distribution of its Roundup® products, including the duty to

take all reasonable steps necessary to manufacture, promote, and/or sell a product that was not

unreasonably dangerous to consumers, users, and other persons coming into contact with the

product.

       170.   At all times relevant to this litigation, Defendant had a duty to exercise



                                               42
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 43 of 57. PageID #: 43




reasonable care in the marketing, advertising, and sale of its Roundup® products.

Defendant’s duty of care owed to consumer and the general public included providing

accurate, true, and correct information concerning the risks of using Roundup® and

appropriate, complete, and accurate warnings concerning the potential adverse effects of

exposure to Roundup® and, in particular, the ingredient glyphosate.

       171.    At all times relevant to this litigation, Defendant knew or, in the exercise

of reasonable care, should have known of the hazards and dangers of Roundup® and

specifically, the carcinogenic properties of the chemical glyphosate.

       172.    Accordingly, at all times relevant to this litigation, Defendant knew or, in the

exercise of reasonable care, should have known that use or exposure to its Roundup®

products could cause Nicole Limberios’s injuries and thus, created a dangerous and

unreasonable risk of injury to the users of these products, including Ms. Limberios.

       173.    Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®,

Roundup’s adjuvants and “ inert” ingredients, and/or the surfactant POEA were necessary to

protect Nicole Limberios from Roundup®.

       174.    Defendant knew or, in the exercise of reasonable care, should have known that

tests limited to Roundup’s active ingredient glyphosate were insufficient to prove the safety

of Roundup®.

       175.    Defendant also knew or, in the exercise of reasonable care, should have

known that users and consumers of Roundup® were unaware of the risks and the magnitude

of the risks associated with the use of and/or exposure to Roundup® and glyphosate-

containing products.



                                              43
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 44 of 57. PageID #: 44




       176.   As such, Defendant breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Defendant manufactured and produced         defective herbicides   containing   the chemical

glyphosate, knew or had reason to know of the defects inherent in its products, knew or had

reason to know that a user’s or consumer’s exposure to the products created a significant

risk of harm and unreasonably dangerous side effects, and failed to prevent or adequately

warn of these risks and harm.

       177.   Defendant failed to appropriately and adequately test Roundup®, Roundup®

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Nicole Limberios from

Roundup®.

       178.   Despite the ability and means to investigate, study, and test its products and to

provide adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

       179.   Defendant’s negligence included:

                  a. Manufacturing, producing, promoting, formulating, creating,
                     developing, designing, selling, and/or distributing its Roundup®
                     products without thorough and adequate pre- and post-market
                     testing;
                  b. Manufacturing, producing, promoting, formulating, creating,
                     developing, designing, selling, and/or distributing Roundup®
                     while negligently and/or intentionally concealing and failing to
                     disclose the results of trials, tests and studies of exposure to
                     glyphosate, and, consequently, the risk of serious harm
                     associated with human use of and exposure to Roundup®;
                  c. Failing to undertake sufficient studies and conduct
                     necessary tests to determine whether or not Roundup®
                     products and glyphosate-containing products were safe for
                     their intended use in agriculture, horticulture, and at­ home

                                             44
Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 45 of 57. PageID #: 45




               use;
          d.   Failing to undertake sufficient studies and conduct
               necessary tests to determine the safety of “inert” ingredients
               and/or adjuvants contained        within Roundup®, and the
               propensity of these ingredients to render Roundup® toxic,
               increase the toxicity of Roundup®, whether these ingredients are
               carcinogenic, magnify the carcinogenic properties of Roundup®,
               and whether or not “inert” ingredients and/or adjuvants were
               safe for use;
          e.   Failing to use reasonable and prudent care in the
               design, research, manufacture, formulation, and development of
               Roundup® products so as to avoid the risk of serious harm
               associated with the prevalent use of Roundup®/glyphosate as a
               herbicide;
          f.   Failing to design and manufacture Roundup® products so as
               to ensure they were at least as safe and effective as other
               herbicides on the market;
          g.   Failing to provide adequate instructions, guidelines, and safety
               precautions to those persons who Defendant could reasonably
               foresee would use and/or be exposed to its Roundup®
               products;
          h.   Failing to disclose to Nicole Limberios, users, consumers, and
               the general public that the use of and exposure to
               Roundup® presented severe risks of cancer and other grave
               illnesses;
          i.   Failing to warn Nicole Limberios, users, consumers, and the
               general     public that the products’ risk of harm was
               unreasonable and that there were safer and effective alternative
               herbicides available to Ms. Limberios and other users or
               consumers;
          j.   Systemically suppressing or downplaying contrary evidence
               about the risks, incidence, and prevalence of the side effects of
               Roundup® and glyphosate­containing products;
          k.   Representing that its Roundup® products were safe for their
               intended use when in fact, Defendant knew or should have
               known that the products were not safe for their intended use;
          l.   Declining to make or propose any changes to Roundup®
               products’ labeling or other promotional materials that would
               alert the consumers and the general public of the risk of
               Roundup® and glyphosate;
          m.   Advertising, marketing, and recommending the use of
               Roundup® products, while concealing and failing to disclose or
               warn of the dangers known by Defendant to be associated with or
               caused by the use of and exposure to Roundup® and glyphosate;
          n.   Continuing to disseminate information to its consumers, which
               indicate or imply that Defendant’s Roundup® products are not

                                       45
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 46 of 57. PageID #: 46




                     unsafe for use in the agricultural, horticultural industries, and/or
                     home use; and,
                  o. Continuing the manufacture and sale of its products with the
                     knowledge that the products were unreasonably unsafe and
                     dangerous.

       180.    Further, Monsanto under-reported, underestimated, and downplayed the serious

dangers of its Roundup® products.         Specifically, Monsanto negligently and deceptively

compared the safety risks and/or dangers of Roundup® with common everyday foods such

as table salt and other available forms of herbicides.

       181.    Defendant knew or should have know that it was foreseeable that consumers

and/or users, such as Nicole Limberios, would suffer injuries as a result of Defendant’s

failure to exercise ordinary care in the manufacturing, marketing, labeling, distribution, and

sale from Roundup®.

       182.    Nicole Limberios did not know the nature and extent of the injuries that

could result from the intended use of and/or exposure to Roundup® or its active ingredient

glyphosate.

       183.    Defendant’s negligence was the proximate cause of the injuries, harm, and

economic losses that Nicole Limberios suffered, as described herein.

       184.    Defendant’s conduct, as described above, was reckless. Defendant regularly

risks the lives of consumers and users of its products, including Nicole Limberios, with full

knowledge of the dangers of its products. Defendant has made conscious decisions not to

redesign, re-label, warn, or inform the unsuspecting public, including Ms. Limberios.

Defendant’s reckless conduct therefore warrants an award of punitive damages.

       185.    As a proximate result of Defendant’s wrongful acts and omission in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the



                                               46
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 47 of 57. PageID #: 47




hazardous and carcinogenic nature of glyphosate, Nicole Limberios developed NHL and

suffered grave injuries that are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life, as well as economic hardship, including

considerable financial expenses for medical care and treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in h e r

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems proper and just.

Plaintiff also demands a jury trial on the issues contained herein.

                                         COUNT FOUR

                          BREACH OF EXPRESS WARRANTY

       186.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       187.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, a nd

promoting its Roundup® products, which are defective and unreasonably dangerous to

consumers, including Nicole Limberios, thereby placing Roundup® products into the stream

of commerce. These actions were under the ultimate control and supervision of Defendant,

and its Roundup® products were expected to, and did, reach Nicole Limberios without any

substantial change in their condition.

       188.    At all times relevant to this litigation, Defendant expressly represented and

warranted to the purchasers of its Roundup® products, by and through statements made by

Defendant in labels, publications, package insert, and other written materials intended to

consumers and the general public, that its Roundup® products were safe to human health and



                                               47
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 48 of 57. PageID #: 48




the environment, effective, fit, and proper for their intended use. Defendant advertised, labeled,

marketed, and promoted Roundup® products, representing the quality to consumers and the

public in such a way as to induce their purchase or use, thereby making an express warranty

that its Roundup® products would conform to the representations.

       189.    These express representations included incomplete warnings and instructions

that purport, but fail, to include the complete array of risks associated with use of and/or

exposure to Roundup® and glyphosate. Defendant knew or should have known that the risks

expressly included in Roundup® warnings and labels did not and do not accurately and

adequately set forth the risks of developing the serious injuries complained of herein.

Nevertheless, Defendant expressly represented that its Roundup® products were safe and

effective, that they were safe and effective for use by individuals such as Nicole Limberios,

and/or that they were safe and effective as agricultural herbicides.

       190.    The representations about Roundup®, as set forth herein, contained or

constituted affirmations of fact or promises made by the seller to the buyer, which related to

the goods and became part of the basis of the bargain, creating an express warranty that

the goods would conform to the representations.

       191.    Defendant placed its Roundup® products into the stream of commerce for sale

and recommended their use to consumers and the public without adequately warning of the

true risks of developing the injuries associated with the use of and exposure to Roundup®

and its active ingredient glyphosate.

       192.    Defendant breached these warranties because, among other things, its Roundup®

products were defective, dangerous, unfit for use, did not contain labels representing the

true and adequate nature of the risk associated with their use, and were not merchantable



                                               48
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 49 of 57. PageID #: 49




or safe for their intended, ordinary, and   foreseeable use and    purpose.    Specifically

Defendant breached the warranties in the following ways:

                 a. Defendant represented through its labeling, advertising, and
                    marketing materials that its Roundup® products were safe, and
                    fraudulently withheld and concealed information about the
                    risks of serious injury associated with use of and/or exposure to
                    Roundup® and glyphosate by expressly limiting the risks
                    associated with use and/or exposure within its warnings and
                    labels; and,
                 b. Defendant represented that its Roundup® products were safe
                    for use and fraudulently concealed information that
                    demonstrated that glyphosate, the active ingredient in
                    Roundup®, had carcinogenic properties, and that its
                    Roundup® products, therefore,           were not safer than
                    alternatives available on the market.

      193.    Defendant has sole access to material facts concerning the nature of risks

associated with its Roundup® products as expressly stated within its warnings and labels,

and Defendant knew that consumers and users such as Nicole Limberios could not have

reasonably discovered that the risks expressly included in Roundup® warnings and labels

were inadequate and inaccurate.

      194.    Nicole Limberios had no knowledge of the falsity or incompleteness of

Defendant’s statements and representations concerning Roundup®, and s he relied to her

detriment on these statements and representations.

      195.    Nicole Limberios used and/or was exposed to the use of Roundup® as

researched, developed, designed, tested, formulated, manufactured, inspected, labeled,

distributed, packaged, marketed, promoted, sold, or otherwise released into the stream of

commerce by Defendant.

      196.    Had the warning and labels for Roundup® products accurately and adequately

set forth the true risks associated with the use of such products, including Nicole



                                            49
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 50 of 57. PageID #: 50




Limberios’s injuries, rather than expressly excluding such information and warranting that the

products were safe for their intended use, Ms. Limberios could have avoided the injuries

complained of herein.

       197.    As a direct and proximate result of Defendant’s wrongful acts and omissions,

Nicole Limberios suffered severe injuries. Ms. Limberios developed NHL and suffered grave

injuries that are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as economic hardship, including considerable financial

expenses for medical care and treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in h er

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems proper and just.

Plaintiff also demands a jury trial on the issues contained herein.

                                           COUNT V

           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       198.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       199.    At all times relevant to this litigation, Defendant engaged in the business

of testing, developing, designing, formulating, manufacturing, marketing, selling, distributing,

and promoting its Roundup® products, which are defective and unreasonably dangerous to

users and consumers, including Nicole Limberios, thereby placing Roundup® products into

the stream of commerce.

       200.    These actions were under the ultimate control and supervision of Defendant.

       201.    Before the time that Nicole Limberios was exposed to the use of               the


                                                50
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 51 of 57. PageID #: 51




aforementioned Roundup® products, Defendant impliedly warranted to its consumers and

users, including Ms. Limberios, that its Roundup® products were of merchantable quality

and safe and fit for the use for which they were intended, specifically, as horticultural

herbicides.

       202.   Defendant,    however, failed to      disclose that Roundup has dangerous

propensities when used as intended and that the use of and/or exposure t o Roundup® and

glyphosate­containing products carries an increased risk of developing severe injuries,

including Nicole Limberios’s injuries.

       203.   Nicole Limberios reasonably relied u p o n the skill, superior k n o w l e d g e ,

and judgment of Defendant and upon its implied warranties that the Roundup® products

were of merchantable quality and for their intended purpose or use.

       204.   The Roundup® products were expected t o reach and did in fact reach

consumers and users, including Nicole Limberios, without substantial change in the

condition i n which they were manufactured and sold by Defendant.

       205.   At all times relevant to this litigation, Defendant was aware that consumers

and users of its products, including Nicole Limberios, would use Roundup® products as

marketed by Defendant, which is to say that Ms. Limberios was the foreseeable user of

Roundup®.

       206.   Defendant intended t h a t its Roundup® products be used in the manner in

which Nicole Limberios in fact used them and Defendant impliedly warranted each product to

be of merchantable quality, safe, and fit for this use, despite the fact that Roundup® was not

adequately tested or researched.

       207.   In reliance upon Defendant’s implied warranty, Nicole Limberios used



                                              51
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 52 of 57. PageID #: 52




Roundup® as instructed and labeled and in the foreseeable manner intended, recommended

p r o m o t e d , and marketed b y Defendant.

       208.    Nicole Limberios could not have reasonably discovered or known of the risk

of serious injury associated with Roundup® or glyphosate.

       209.    Defendant breached its implied warranty to Nicole Limberios in that its

Roundup® products were not of merchantable quality, safe, or fit for their intended use, or

adequately tested. Roundup® has dangerous propensities when used as intended and can

cause serious injuries, including those injuries complained of herein.

       210.    The harm caused by Defendant’s Roundup® products far outweighed their

benefit, rending the products more dangerous than an ordinary customer or user would

ex pect and more dangerous than alternative products.

       211.    As a direct and proximate result of Defendant’s wrongful acts and

omissions, Nicole Limberios suffered s e v e re physical and emotional injuries.         Ms.

Limberios developed NHL and suffered grave injuries that are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life, as well as

economic hardship, including c o n s i d e r a b l e financial expenses f or medical care and

treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in h e r

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems proper and just.

Plaintiff also demands a jury trial on the issues contained herein.

                                           COUNT VI

                  FRAUDULENT/NEGLIGENT MISREPRESENTION



                                                52
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 53 of 57. PageID #: 53




       212.      Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       213.      Defendant is the manufacturer, designer, distributor, seller or supplier of

Roundup® and, while engaged in the course of such business, made representations to Nicole

Limberios regarding the character and/or quality of, for guidance in her decision to select

Roundup for use.

       214.      Defendant had a duty to disclose material information about serious health

effects to consumers such as Nicole Limberios. Defendant intentionally failed to disclose

this information f o r the purpose of inducing c o n s u m e r s , including Nicole Limberios, to

purchase Defend ant ’s dangerous products.

       215.      Specifically, Defendant’s      advertisements regarding Roundup® made

material      misrepresentations    to    the   effect   that   Roundup®      was   safe,   which

misrepresentations Defendant knew to be false, for the purpose of fraudulently inducing

consumers, such        as Nicole Limberios, to purchase said product. Defendant further

misrepresented that its products were just as safe, and just as effective or more effective,

than other weed control products on the market.

       216.      Defendant’s    representations regarding the        character or     quality   of

Roundup® were untrue. In addition, Defendant fraudulently suppressed material

information regarding the safety of Roundup®, including the dangers known by Defendant

to be associated wi t h or caused by the use of or exposure to Roundup® and glyphosate.

       217.      Defendant had actual knowledge based on the results of trials, tests, and

studies of exposure to glyphosate, of the risk of serious harm associated with human use of

and exposure to Roundup®.



                                                53
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 54 of 57. PageID #: 54




       218.    Defendant negligently and/or intentionally misrepresented or omitted this

information in its product labeling, promotions and advertisements and instead labeled,

promoted and advertised its products as safe and effective in order to avoid losses and sustain

profits in its sales to consumers.

       219.    In supplying the false information, Defendant failed to exercise reasonable care

or competence in obtaining or communicating i n f o r m a t i o n to their intended recipients,

including Nicole Limberios.

       220.    Nicole Limberios reasonably relied to her detriment upon Defendant’s

misrepresentations and/or omissions in its labeling, advertisements, and promotions

concerning the serious risks posed by the product. Nicole Limberios reasonably relief upon

Defendant’s representations to her that Roundup® was safe for use and that Defendant’s

labeling, advertisements and promotions fully described all known risks of the product.

       221.    Defendant is estopped from relying on any statute of limitations defenses

because Defendant actively concealed t h e defects f r o m consumers, s u c h as Nicole

Limberios. Instead of revealing the defects, Defendant continued to represent its product as

safe for its intended use.

       222.    As a direct and proximate result of Nicole Limberios’s use of Roundup® as

manufactured, designed, sold, supplied and introduced into the stream of commerce by

Defendant, Nicole Limberios suffered personal injury and non-economic damages, and will

continue to suffer such harm and damages in the future.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems proper and just.



                                              54
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 55 of 57. PageID #: 55




Plaintiff also demands a jury trial on the issues contained herein.

                                          COUNT VII

                    UNFAIR AND DECEPTIVE TRADE PRACTICES
                              O.R.C. 4165.01 et seq.

       223.    Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows.

       224.    By reason of its conduct as alleged herein, Defendant violated the provisions

of the Ohio Deceptive Trade Practices Act, Chapter 4165 of the Ohio Revised Code by inducing

Nicole Limberios to use Roundup® through the use of false and/or misleading advertising,

representations and statements.

       225.    By engaging in the conduct d e s c r i b e d her ei n, Defendant violated the

Act by, among other things:

                  a. Engaging in unfair or deceptive trade practices as defined in this
                     statute by making false and misleading oral and written
                     statements that had the capacity, tendency, or effect of deceiving
                     or misleading consumers.
                  b. Engaging in unfair or deceptive trade practices as defined in this
                     statute by making representations that its products had an
                     approval, characteristic, ingredient, use or benefit which they did
                     not have, including but not limited to statements concerning the
                     health consequences of the use of Roundup®.
                  c. Engaging in unfair or deceptive trade practices as defined in
                     this statute by failing to state material facts, the omission of
                     which deceived or tended to deceive, including but not limited
                     to facts relating to the health consequences of the use of
                     Roundup®.
                  d. Engaging in unfair or deceptive trade practices as defined
                     in this statute through deception, fraud, misrepresentation
                     and knowing          concealment, suppression and omission of
                     material facts with the intent that consumers rely upon the
                     same in connection with the use and continued use of
                     Roundup®.

       226.    As a direct and proximate result of Defendant’s violations of this Act,



                                               55
      Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 56 of 57. PageID #: 56




Nicole Limberios suffered severe physical and emotional injuries. Ms. Limberios developed

NHL and suffered grave injuries that are permanent and lasting in nature, physical pain and

mental anguish, including diminished enjoyment of life, as well as economic hardship,

including considerable financial expenses for medical care and treatment.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in h e r

favor for compensatory, treble, and punitive damages, together with interest, costs herein

incurred, attorneys’ fees, and all such other and further relief as this Court deems proper

and just. Plaintiff also demands a jury trial on the issues contained h e r e i n .

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nicole Limberios demands judgment against Defendant

Monsanto in excess of $75,000.00 on each of the above-referenced claims and causes of action

as follows:

       a.      Awarding compensatory damages to Plaintiff for past and future damages,

               including, but not limited to, pain and suffering and permanent personal injuries

               suffered by Plaintiff Nicole Limberios, healthcare costs, medical monitoring,

               together with interest and costs as provided by law;

       b.      Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

               reckless acts of Defendant which demonstrated a complete disregard and reckless

               indifference for the safety and welfare of the general public and to the Plaintiff in

               an amount sufficient to punish Defendant and deter future similar conduct;

       c.      Awarding the costs and expenses of this litigation to Plaintiff;

       d.      Awarding the Plaintiff the cost of these proceedings;

       e.      Awarding reasonably attorneys’ fees and costs to Plaintiff as provided by law;



                                                 56
     Case: 3:20-cv-02045-JJH Doc #: 1 Filed: 09/11/20 57 of 57. PageID #: 57




      f.     Awarding prejudgment and post-judgment interest to Plaintiff; and,

      g.     Granting all such other relief as the Court deems necessary, just and proper.

                                             Respectfully submitted,

                                             s/ Margaret M. Murray__________________
                                             Margaret M. Murray (Ohio Bar No. 0066633)
                                             MURRAY & MURRAY CO., L.P.A.
                                             111 East Shoreline Drive
                                             Sandusky, Ohio 44870
                                             Telephone:    (419) 624-3000
                                             Direct Dial: (419) 624-3128
                                             Facsimile:    (419) 624-0707
                                             Email: mmm@murrayandmurray.com

                                             Attorney for Plaintiff

                               DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all counts and as to all issues.

Dated: September 11, 2020                    Respectfully submitted,

                                             s/ Margaret M. Murray__________________
                                             Margaret M. Murray (Ohio Bar No. 0066633)
                                             mmm@murrayandmurray.com
                                             MURRAY & MURRAY CO., L.P.A.

                                             Attorney for Plaintiff

                   DESIGNATION OF TRIAL AND LEAD COUNSEL

      Margaret M. Murray is hereby designated as the Plaintiff’s trial and lead counsel.

Dated: September 11, 2020                    Respectfully submitted,

                                             s/ Margaret M. Murray__________________
                                             Margaret M. Murray (Ohio Bar No. 0066633)
                                             mmm@murrayandmurray.com
                                             MURRAY & MURRAY CO., L.P.A.

                                             Attorney for Plaintiff




                                               57
